Bleckley, Judge.
The head-notes, read in the light of the reporter’s statement, will disclose the views of the court on the law of tin's case. The land was administered before the creditor obtained his judgments. He cannot, therefore, subject it by levy, without pleading the facts at law in aid of the levy, and having a judgment on such pleadings declaring it subject; or going into equity and obtaining a decree there. The decree heretofore rendered in the equity proceeding, to which he was no party, will not serve his purpose, unless he can get the administrator to enforce that decree and have a sale made under it, instead of under the executions founded on the creditor’s judgments against the administrator.
Judgment reversed.